Case 6:20-cv-01220-WWB-LRH Document 11 Filed 07/10/20 Page 1 of 2 PageID 177




                            UNITED STATES DISTRICT COURT
                               MIDDLE DISTRICT OF FLORIDA
                                       ORLANDO DIVISION

    JOHN DOE,

                          Plaintiff,

    v.                                                         Case No: 6:20-cv-1220-Orl-78LRH

    EMBRY-RIDDLE AERONAUTICAL
    UNIVERSITY, INC.,

                          Defendant.


                                                 ORDER
           On July 9, 2020, the Plaintiff filed a complaint against the Defendant. (Doc. 1). That same

    day, the Plaintiff contemporaneously filed a motion to conduct expedited discovery (Doc. 5

    (“Motion”)) in support of its recently filed motion for preliminary injunction (Doc. 4) and

    anticipated hearing thereon. The Defendant has yet to appear in this case. Upon consideration of

    the Motion, the Court finds a response from the Defendant will be helpful in resolving the same.

           Accordingly, it is ORDERED that:

           1. Within seven (7) days of appearing in this case, the Defendant shall file a response to

               the Motion (Doc. 5).

           2. The failure to file a response in the time provided will result in the Motion (Doc. 5) being

               considered as unopposed.
Case 6:20-cv-01220-WWB-LRH Document 11 Filed 07/10/20 Page 2 of 2 PageID 178




           DONE and ORDERED in Orlando, Florida on July 10, 2020.




    Copies furnished to:

    Counsel of Record
    Unrepresented Parties




                                             -2-
